Citation Nr: 1636301	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  10-26 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for heart disease, to include as secondary to
service connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for uterine fibroids.  

3.  Entitlement to service connection for hypertension, claimed as secondary to service-connected PTSD.

4.  Entitlement to service connection for stroke.

5.  Entitlement to an initial rating in excess of 30 percent for PTSD.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

7.  Entitlement to recognition of the Veteran's daughter as a helpless child on the basis of permanent incapacity for self-support prior to the age of 18.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 1984.

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2009 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In February 2011, the Veteran presented testimony at a personal hearing before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims file.

In April 2013, the issues of service connection for heart disease and uterine fibroids were remanded for further evidentiary development.

In April 2016 written argument, the Veteran's representative appears to raise the issue of service connection for diabetes.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155(a) (2015).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  The April 2016 written argument indicates a desire to apply for VA benefits for diabetes, but does not meet the standards of a complete claim for benefits.  Since the Board does not have jurisdiction over this matter, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on her part is required.


REMAND

A.  Heart Disease

With respect to entitlement to service connection for heart disease, the Board's April 2013 decision remanded this issue to obtain a VA etiological examination.  Specifically, if a diagnosis of a heart related disability was rendered, the examiner was asked to provide a medical opinion as to the likelihood that any diagnosed heart disability was causally or etiologically related to the Veteran's symptomatology in military service, to include dizziness, seeing spots, minor chest pains, sweating, and fainting, as opposed to its being more likely due to some other factor or factors; in addition, the examiner was asked to provide a medical opinion as to the likelihood that any diagnosed heart disability was either (a) proximately caused by or (b) proximately aggravated by her service-connected PTSD.

Pursuant to the Board's April 2013 remand instructions, the Veteran was provided with a VA heart conditions examination in September 2013, at which time the Veteran was diagnosed as having myocardial infarction, congestive heart failure, and cardiac hypertrophy.  However, the examiner opined that it was less likely as not that her heart condition was caused or aggravated by her military service or her service-connected PTSD.  The examiner explained that the Veteran had a long history of hypertension and poorly-controlled diabetes mellitus, and that the Veteran's heart conditions were not related to military service or aggravated by her PTSD because it was more likely as not directly related to her hypertension and diabetes mellitus.  

However, in an April 2016 Written Brief Presentation, the Veteran's representative argued that the Veteran's service-connected PTSD caused or aggravated her hypertension and/or diabetes mellitus, which in turn caused or aggravated her current heart condition.  In support of this argument, the representative cited medical literature from VA, the Department of Health and Human Services, and the National Library of Medicine suggesting a correlation between PTSD and hypertension as well as between PTSD and diabetes mellitus.  As the September 2013 VA examination report, conducted by an advanced practice nurse, attributed the Veteran's current heart condition to hypertension and/or diabetes mellitus without discussing whether the Veteran's service-connected PTSD caused or aggravated her hypertension and diabetes mellitus, the Board finds that another VA etiological opinion with respect to the Veteran's heart disease should be obtained from a VA cardiologist.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.").  

B.  Uterine Fibroids

With respect to entitlement to service connection for uterine fibroids, the Board's April 2013 decision remanded this issue to obtain a VA etiological examination.  Specifically, the examiner was asked to render any relevant diagnoses pertaining to the claim for uterine fibroids, and then opine as to the likelihood that any uterine fibroids were causally or etiologically related to her symptomatology in military service, to include the findings of chronic cervicitis and ovarian cyst, as opposed to it being more likely due to some other factor or factors.  The Board's April 2013 decision emphasized that the Veteran had urolithiasis and irregular vaginal bleeding in July 1995; a June 2005 assessment of menorrhagia; an August 2005 biopsy containing fragments of endometrium diagnosed as endometrial polyp; August 2005 diagnoses of endocervical polyp and uterine fibroid, and a December 2007 biopsy reading of proliferative pattern endometrium with chronic endometritis.  

Pursuant to the Board's April 2013 remand instructions, the Veteran was provided with a VA gynecological conditions examination in August 2013, at which time the examiner noted that the Veteran was diagnosed as having menorrhagia in 2005.  The examiner explained that a Mirena hormonal intrauterine device (IUD) was inserted in 2007 and removed in 2013, with the Veteran now having only occasional spotting.  The examiner also noted that the Veteran had an abnormal Papanicolaou (Pap) test in 2008 which required a colposcopy, but that the diagnosis was only mild cervical dysplasia.  However, although the examiner acknowledged that the Veteran underwent an ultrasound of the pelvis in 2010 which revealed one small 1.1-centimeter intramural fibroid, the examiner concluded that the Veteran did not currently have any symptoms related to a gynecological condition, and did not provide any etiological opinions other than indicating that, "There is no relation of her menorrhagia to history of cervicitis or ovarian cysts."  Although the examiner performed an in-person examination of the Veteran, he specified that he did not have her claims files available for review and only reviewed her VA treatment records.  

Significantly, the August 2013 VA examination report did not acknowledge the August 2005 diagnoses of endometrial polyp, endocervical polyp, and uterine fibroid, nor did it acknowledge the December 2007 finding of proliferative pattern endometrium with chronic endometritis.  The Board emphasizes that the Veteran filed her claim of entitlement to service connection for uterine fibroids in September 2007.  The United States Court of Appeals for Veterans Claims (Court) has held that if there is evidence of a current disability at the time the claim is filed or during the pendency of the claim, the veteran may be granted service connection even though the disability resolves prior to VA adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (disability shortly before the claim is filed).  The Veteran should therefore be provided a new VA examination, and even if the examiner determines the Veteran does not have any current gynecological symptomatology, the examiner should address the relationship, if any, between the gynecological diagnoses rendered since 2007 and the Veteran's period of active duty service.    

C.  Manlincon Issues

A September 2013 rating decision denied entitlement to service connection for hypertension and for stroke, entitlement to a rating in excess of 30 percent for PTSD, and entitlement to TDIU, and found that the Veteran's daughter was not a helpless child on the basis of permanent incapacity for self-support.  In September 2013, the Veteran submitted a notice of disagreement with this decision.  38 C.F.R. § 20.201 (2013).  

Since the AOJ has not yet issued a statement of the case (SOC) in these matters, the Board must remand the claims for such issuance.  38 C.F.R. § 19.9(c); see Manlincon v. West, 12 Vet. App. 238 (1999).  

The claim of service connection for heart disease that is currently on appeal is inextricably intertwined with the claim seeking service connection for hypertension, since the Veteran's representative has raised a theory of entitlement that the Veteran's PTSD caused or aggravated her hypertension, which in turn caused or aggravated her heart condition.  Thus, adjudication of the matter of service connection for heart disease should be deferred until the AOJ has carried out the Board's directives on the claim of service connection for hypertension.



D.  VA Treatment Records

Finally, the record reflects the Veteran receives VA treatment.  The most recent VA treatment records are from September 2013.  Therefore, any updated VA records should be obtained and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC as to the issues of entitlement to service connection for hypertension and stroke, entitlement to an initial increased rating for PTSD, entitlement to TDIU, and whether the Veteran's daughter is a helpless child on the basis of incapacity for self-support.  Advise the Veteran of her appeal rights.  If an appeal is perfected in any of these matters, the case should be returned to the Board, if otherwise in order.

2.  Obtain the Veteran's VA treatment records from September 2013 to the present.

3.  Schedule the Veteran for a VA examination by a cardiologist to evaluate her claim for service connection for heart disease, to include as secondary to service-connected PTSD.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

The examiner should provide a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's diagnosed heart disability was either (a) proximately caused by or (b) proximately aggravated by her service-connected PTSD.  This analysis should include discussion as to the likelihood that the Veteran's heart disability was caused or aggravated by her hypertension and/or diabetes mellitus, as well as discussion as to the likelihood that the Veteran's hypertension and diabetes mellitus were caused or aggravated by her service-connected PTSD.  In providing these opinions, the examiner is asked to reference the results of the September 2013 VA hearts conditions examination as well as the medical literature cited by the Veteran's representative in an April 2016 Written Brief Presentation.  

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide the requested opinions without resorting to speculation, then he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Schedule the Veteran for a VA examination to evaluate her claim for service connection for uterine fibroids.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

Based on a review of the claims folder, including the service treatment records, private treatment reports, and VA treatment reports, and the physical examination findings, the examiner should clearly identify all gynecological diagnoses rendered since the Veteran filed her claim of service connection in 2007, to include polyps, fibroids, and chronic endometritis (even if currently resolved).  

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any uterine fibroids are causally or etiologically related to her symptomatology in military service, to include the findings of chronic cervicitis and ovarian cyst, as opposed to it being more likely due to some other factor or factors.  

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide the requested opinion without resorting to speculation, then he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  When the development requested above has been completed (including the action requested in item 1), the claims for entitlement to service connection for heart disease and uterine fibroids should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, then the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


